DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 6/12/20 has been entered.  Claims 1-14 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 8/7/20 and 9/10/21 have been considered.
4.	The disclosure is objected to because of the following informalities:
A.	Page 2, line 28: delete extraneous heading.
B.	Page 6, line 27: Fig. 3 does not appear to show an arrow as described.  
Appropriate correction is required.
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a transitory embodiment (i.e., electromagnetic signal).
The term "medium" is given its broadest reasonable interpretation and will cover an ineligible signal per se unless defined otherwise in the application.  In the instant case, the specification at page 12, lines 5-6 explicitly defines the scope of the "medium" as encompassing “transitory medium” (i.e., signals per se)and is therefore non-statutory.  In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  The examiner suggests rewriting the claim as “A non-transitory computer readable medium storing computer instructions …” to avoid encompassing transitory mediums such as electromagnetic signals.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, at line 4 the claim is unclear which sensor is detecting the first magnetic signal or are both detecting the magnetic signal.
B.	As per claim 3, the claim is unclear regarding the “front” sensor and the “rear” sensor since no point of reference is provided (i.e., front and rear of what?).
C.	As per claim 4, the claim is unclear as to what the interference is based on.
D.	As per claim 6, as noted above for claim 1 as it pertains to detecting the second magnetic signal.
E.	All claims depending from a rejected claim are also rejected for the same reasons. 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2939514 (IDS- cited in EPO opinion; hereinafter D1).
A.	As per claim 1, D1 discloses:
A robotic working tool (Figs. 1, 2) comprising a controller (20) and at least a first magnetic sensor (30-left) and at least a second magnetic sensor (30-right) arranged to sense a magnetic signal [0060], wherein the controller is configured to:
detect a first magnetic signal [0060, 0077-0079];
determine a signal strength of the detected first magnetic signal (Fig. 8- voltage); 
determine if the signal strength of the detected first magnetic signal is above or below a threshold value, and if the signal strength is above the threshold value, accept signal detection input for the first magnetic signal from a first set of sensors, and if the signal strength is below the threshold value, accept signal detection input for the first magnetic signal from a second set of sensors, wherein the second set of sensors is a subset of the first set of sensors [0093-0094- the signal strength of the left sensor is compared to the right sensor whereby the strength of one sensor broadly represents a threshold relative to the other in determining which sensor detects maximum strength.  The first sensor is selected amongst the set of the first sensor and the second sensor (first set) if the strength is greater than the second sensor, otherwise the second sensor (second set), which is a subset of the first set is selected as having the maximum strength. 
B.	As per claims 2 and 3, as above whereby one set contains both sensors which are compared to one another and the second set contains only one sensor which has the maximum signal strength.  The exact placement of the sensors on the body of the robotic working tool would have been a design choice based on the configuration of the robotic working tool and the ability to detect the magnetic field of the cable.
C.	As per claim 6, as above whereby the detection of the magnetic signal would necessarily be repeated as the robotic working tool travelled within the workspace whereby the sensor which was determined to have the maximum signal strength would be selected among the sensors.
D.	As per claims 7-9, as above whereby signal strength is the basis for comparison; however, basing the threshold parameter on a particular characteristic would have been a design choice since the problem to be solved is to select the optimum sensor for detecting the magnetic signal [0093-0094].
E.	As per claim 10, as noted above whereby the magnitude of the detected magnetic signal (Fig. 8) would have necessarily changed over time as the robotic working tool travels toward/away from the boundary cable.
F.	As per claims 11 and 12, as noted above whereby the robotic working tool may be an autonomous lawn mower (Fig. 1; [0002]) which operates in combination with an electric boundary cable (Fig. 2).
G.	As per claims 13 and 14, as noted above for claim 1 whereby the functions may be programmed into a controller (Fig. 2:20) which performs the magnetic signal detection as well as controlling the navigation of the robotic working tool within the operating environment.
9.	Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are of general background interest.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661